Exhibit 10.9

 

KOSMOS ENERGY LTD.

LONG TERM INCENTIVE PLAN

 

RSU Award Agreement

[Service Vesting — for Directors]

 

You have been granted a restricted share unit award (this “Award”) on the
following terms and subject to the provisions of Attachment A and the Kosmos
Energy Ltd. Long Term Incentive Plan (the “Plan”).  Unless defined in this Award
agreement (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan.  In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Full name]

 

 

 

Number of RSUs

 

[·] Restricted Share Units (the “RSUs”)

 

 

 

Grant Date

 

[·]

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, the RSUs shall vest on [insert applicable
vesting date[s]] if the Participant does not experience a Termination of Service
at any time prior to [such] [the applicable] Vesting Date.  [Further, subject to
Section 3 of Attachment A, if a Change in Control occurs, then the RSUs that
have not vested pursuant to the preceding sentence shall fully vest on such
Change in Control.]

 

--------------------------------------------------------------------------------


 

Attachment A

 

RSU Award Agreement

Terms and Conditions

 

Grant to:  [Full name]

 

Section 1.  Grant of RSU Award.  Subject to the terms and conditions of the Plan
and this Agreement, the Company hereby grants this Award to the Participant on
the Grant Date on the terms set forth on the cover page of this Agreement, as
more fully described in this Attachment A.  This Award is granted under the
Plan, which is incorporated herein by this reference and made a part of this
Agreement.

 

Section 2.  Issuance of RSUs.

 

(a)           Issuance.  Each RSU shall represent the right to receive one Share
upon the vesting of such RSU in accordance with this Agreement.

 

(b)           Voting Rights.  The Participant shall have no voting rights with
respect to the RSUs unless and until the Participant becomes the record owner of
the Shares, including Dividend Shares (as defined below) to the extent
applicable, underlying such RSUs.

 

(c)           Dividend Equivalents.  If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which the Shares
underlying RSUs are distributed to the Participant, the Participant shall be
eligible to receive an amount equal to the amount of the dividend that the
Participant would have received had the Shares underlying the RSUs been
distributed to the Participant as of the time at which such dividend is paid; it
being understood that no such amount shall be payable with respect to any RSUs
that are forfeited.  Such amount shall be paid to the Participant on the date on
which the Shares underlying the RSUs are distributed to the Participant in the
same form (cash, Shares or other property) in which such dividend is paid to
holders of Shares generally.  Any Shares that the Participant is eligible to
receive pursuant to this Section 2 are referred to herein as “Dividend Shares.”

 

(d)           Transferability.  The RSUs shall not be assigned, sold,
transferred or otherwise be subject to alienation by the Participant.  Any
assignment, sale, transfer or other alienation with respect to the Shares
issuable upon the vesting of the RSUs shall be in accordance with applicable
securities laws.

 

(e)           Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) that becomes due with respect to the RSUs (or any
dividend or distribution thereon), and the Participant shall make arrangements
satisfactory to the Company to enable the Company to satisfy all such
withholding requirements. Notwithstanding the foregoing, the Committee, in its

 

2

--------------------------------------------------------------------------------


 

sole discretion, may permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld.  If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

 

Section 3.  Accelerated Vesting, Forfeiture upon Termination of Service and
Distribution.

 

(a)           Death or Disability.  In the event of the Participant’s
Termination of Service at any time due to the Participant’s death or Disability,
the RSUs shall fully vest as of the date of such Termination of Service.

 

(b)           For Any Other Reason.  In the event of the Participant’s
Termination of Service at any time under circumstances not described in Section
3(a), any unvested RSUs shall be forfeited in their entirety without any payment
to the Participant or, in the Committee’s sole discretion, if required pursuant
to applicable law to effect such forfeiture, the Company may repurchase the RSUs
at their par value.

 

(c)           Distribution on Vesting.  Subject to the provisions of this
Agreement, upon the vesting of any of the RSUs, the Company shall distribute to
the Participant, on or within 30 days after the date of such vesting, one Share
for each such RSU and the number of Dividend Shares determined in accordance
with Section 2(c) of this Attachment A.  Subject to any applicable Lock Up
Agreement, on such distribution, such Shares (including Dividend Shares) shall
be fully assignable, saleable and transferable by the Participant, and the
Company shall deliver such Shares to the Participant by transfer or issuance to
the Depository Trust Company for the benefit of the Participant or by delivery
of a share certificate registered in the Participant’s name and such transfer or
issuance shall be evidenced in the register of members of the Company.

 

Section 4.  Miscellaneous Provisions.

 

(a)           Notices.  All notices, requests and other communications under
this Agreement shall be in writing and shall be delivered in person (by courier
or otherwise), mailed by certified or registered mail, return receipt requested,
or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

3

--------------------------------------------------------------------------------


 

Kosmos Energy Ltd.

c/o Kosmos Energy, LLC

8176 Park Lane, Suite 500

Dallas, Texas 75231

Attention:  Assistant General Counsel

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)           Entire Agreement.  This Agreement, the Plan and any other
agreements, schedules, exhibits and other documents referred to herein or
therein constitute the entire agreement and understanding between the parties in
respect of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

 

(c)           Amendment; Waiver.  No amendment or modification of any provision
of this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify
this Agreement without the Participant’s consent in accordance with the
provisions of the Plan or as otherwise set forth in this Agreement.  No waiver
of any breach or condition of this Agreement shall be deemed to be a waiver of
any other or subsequent breach or condition whether of like or different
nature.  Any amendment or modification of or to any provision of this Agreement,
or any waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d)           Assignment.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.

 

(e)           Successors and Assigns; No Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the Company and the Participant, and their

 

4

--------------------------------------------------------------------------------


 

respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

(f)            Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(g)           Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the RSUs pursuant to the
provisions of this Agreement.

 

(h)           Plan.  The Participant acknowledges and understands that material
definitions and provisions concerning the RSUs and the Participant’s rights and
obligations with respect thereto are set forth in the Plan.  The Participant has
read carefully, and understands, the provisions of the Plan.

 

(i)            Dispute Resolution.  If any dispute arising out of or relating to
this Agreement or the Plan, or the breach thereof, cannot be settled through
negotiation, the parties agree first to try in good faith to settle such dispute
by mediation administered by the American Arbitration Association under its
Commercial Mediation Rules.  If the parties fail to settle such dispute within
30 days after the commencement of such mediation, such dispute shall be settled
by arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules, and judgment on the arbitral award rendered may be
entered in any court having jurisdiction thereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Participant]

 

5

--------------------------------------------------------------------------------